TAFT, Justice,
dissenting.
The resolution of this mandamus turns on whether one views the proceedings below as a bond forfeiture or a restoration of property pursuant to article 47.02 of the Code of Criminal Procedure. If this had been a bond forfeiture, I would agree there is precedent supporting the availability of mandamus relief. See De Leon v. Pennington, 759 S.W.2d 201 (Tex.App.—San Antonio 1988, orig. proceeding). Because the proceedings below were clearly pursuant to article 47.02, and because a clear remedy by appeal is available from an erroneous ruling made pursuant to article 47.02, I respectfully dissent to the majority’s grant of mandamus relief.
The proceeding below was brought pursuant to article 47.02 of the Code of Criminal Procedure. The State’s motion and the trial court’s order invoke article 47.02. The article states, in pertinent part:
Upon the trial of any criminal action for theft, or for any other illegal acquisition of property which is by law a penal offense, the court trying the case shall order the property to be restored to the person ap*501pearing by the proof to be the owner of the same.
TexCode CRiM. P. Ann. art. 47.02 (Vernon 1979). While the Code of Criminal Procedure does not provide for an appeal from the trial court’s order restoring property pursuant to article 47.02, ease law clearly has established an appeal to the courts of appeals pursuant to the rules applicable to civil proceedings. See Bretz v. State, 508 S.W.2d 97, 97-98 (Tex.Crim.App.1974) (holding proceeding is civil matter so that appeal does not lie to Court of Criminal Appeals); Four B’s Inc. v. State, 902 S.W.2d 688, 685 (Tex.App.—Austin 1995, writ denied) (holding jurisdiction lies in court of appeals to hear appeal of order restoring property to complainants); Nelms v. State, 761 S.W.2d 578, 579-80 (Tex.App.—Fort Worth 1988, no writ) (holding proceeding is civil matter giving court of appeals jurisdiction to review sufficiency of evidence supporting order restoring property to complainants, despite appellate acquittal of defendant); Williams v. State, 562 S.W.2d 889, 890 (Tex.Civ.App.—El Paso 1978, writ dism’d) (acknowledging proceeding is civil in nature, but holding no jurisdiction for failure to plead amount in controversy).
In Four B’s Inc., a pawn shop owner intervened as a third party to contest the trial court’s restoration of property to the complainants. 902 S.W.2d at 683. Thus, ample precedent existed for relator to appeal the trial court’s restoration of property order pursuant to article 47.02. I am aware of no authority, and neither the majority opinion nor relator has cited any, holding that mandamus is an appropriate avenue of review for a trial court’s order restoring property pursuant to article 47.02.
Mandamus will not issue when there is a clear and adequate remedy at law, such as by appeal. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992). Because relator has, or had at the time of filing his motion for leave to file a petition for writ of mandamus, an adequate remedy by appeal,1 we should deny the requested mandamus relief. To the majority opinion’s contrary holding, I respectfully dissent.

. In granting leave to file on August 6, 1996, we cautioned relator regarding the alternative of perfecting an appeal from the trial court’s July 9th order in case we should hold that mandamus is not the appropriate remedy.